[Cite as Harris v. Dept. of Veterans Servs., 2018-Ohio-2165.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Randall E. Harris,                                    :

                 Plaintiff-Appellant,                 :
                                                                     No. 16AP-895
v.                                                    :           (C.P.C. No. 16CV-3063)

Ohio Department of Veterans Services,                 :
et al.                                                          (REGULAR CALENDAR)
                                                      :
                 Defendants-Appellees.
                                                      :


                                            D E C I S I O N

                                       Rendered on June 5, 2018


                 On brief: Moses Law Offices, L.L.C., and Michael A. Moses,
                 for appellant. Argued: Michael A. Moses.

                 On brief: Michael DeWine, Attorney General, Matthew J.
                 Karam, and Joseph N. Rosenthal, for appellees. Argued:
                 Matthew J. Karam.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, Randall E. Harris ("Harris"), appeals from a judgment of
the Franklin County Court of Common Pleas, granting the Civ.R. 12(B)(6) motion to
dismiss of defendants-appellees, Ohio Department of Veterans Services ("ODVS") and the
Ohio Veterans' Homes ("OVH") (collectively "ODVS/OVH"). For reasons that follow, we
reverse the trial court's decision.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} In July 1999, Harris began working as a pharmacy supervisor, a classified
civil service position, at OVH. In 2008, the legislature created ODVS, legislating that OVH
would become part of and administratively governed by the new ODVS. On August 1, 2010,
in organizing the new department, ODVS and OVH appointed Harris to an unclassified civil
No. 16AP-895                                                                               2


service position, pharmacy operations manager. Harris worked in this position until
February 10, 2014. On February 10, 2014, OVH terminated Harris for cause by a written
notice of removal for "incompetency, inefficiency, dishonest, drunkenness, immoral
conduct, insubordination, discourteous treatment of the public, neglect of duty, violation
of any policy or work rule of the officer's or employee's appointing authority, violation of
this chapter or the rules of the director of administrative services or the commission, any
other failure of good behavior, or any other acts of misfeasance, malfeasance or
nonfeasance in office." (Mar. 29, 2016 Compl. at ¶ 15.) Harris asserted his fall-back rights
to his previous classified position.
       {¶ 3} On March 3, 2014, Harris appealed his removal to the State Personnel Board
of Review ("SPBR") and on the same date filed a letter/appeal with SPBR alleging
retaliation under R.C. 124.341. On April 23, 2015, SPBR issued stays of both cases that later
expired when Harris subsequently withdrew his SPBR appeals on February 2, 2017, and
SPBR closed the cases on May 19, 2017. On March 29, 2016, Harris filed a complaint for a
writ of mandamus and for declaratory relief in the Franklin County Court of Common Pleas
and amended his complaint twice. ODVS/OVH filed a motion to dismiss the second
amended complaint on July 7, 2016. The trial court granted the motion to dismiss on
November 30, 2016 and Harris filed a notice of appeal on December 29, 2016.
II. ASSIGNMENTS OF ERROR
       {¶ 4} Harris filed a notice of appeal and raised the following assignments of error
for review:
              [1.] THE LOWER COURT ERRED WHEN IT RULED THAT
              APPELLANT HAD NO CLEAR LEGAL RIGHT TO HIS
              PREVIOUSLY-HELD    CLASSIFIED CIVIL   SERVICE
              POSITION OF PHARMACY SUPERVISOR.

              [2.] THE LOWER COURT ERRED WHEN IT RULED THAT
              APPELLEES HAD NO CLEAR LEGAL DUTY UNDER R.C.
              SEC. 124.11(D) TO PLACE APPELLANT INTO HIS
              PREVIOUSLY-HELD    CLASSIFIED CIVIL   SERVICE
              POSITION OF PHARMACY SUPERVISOR.

              [3.] THE LOWER COURT ERRED WHEN IT RULED THAT
              APPELLANT HAD NO RIGHT TO RELIEF UNDER R.C. SEC.
              2721.03-05 AS TO A DECLARATION OF HIS RIGHTS
              UNDER R.C. SEC. 124.11(D).
No. 16AP-895                                                                                 3


III. STANDARD OF REVIEW
       {¶ 5} Harris filed a complaint for a writ of mandamus and a claim for declaratory
judgment that the trial court dismissed pursuant to Civ.R. 12(B)(6). " 'A court can dismiss
a mandamus action under Civ.R. 12(B)(6) for failure to state a claim upon which relief can
be granted if, after all factual allegations of the complaint are presumed true and all
reasonable inferences are made in the relator's favor, it appears beyond doubt that he can
prove no set of facts entitling him to the requested writ of mandamus.' " State ex rel.
Womack v. Marsh, 128 Ohio St. 3d 303, 2011-Ohio-229, ¶ 8, quoting State ex rel. Russell v.
Thornton, 111 Ohio St. 3d 409, 2006-Ohio-5858, ¶ 9. A court of appeals uses a de novo
standard to review a dismissal by the trial court pursuant to Civ.R. 12(B)(6). Agrawal v.
Univ. of Cincinnati, 10th Dist. No. 16AP-293, 2017-Ohio-8644, ¶ 8.
       {¶ 6} "A motion to dismiss for failure to state a claim upon which relief can be
granted is procedural and tests the sufficiency of the complaint." State ex rel. Hanson v.
Guernsey Cty. Bd. of Commrs., 65 Ohio St. 3d 545 (1992). When reviewing the complaint,
the court must regard all the material allegations as admitted and construe all reasonable
inferences in favor of the nonmoving party. Id. "In order for a court to dismiss a complaint
for failure to state a claim upon which relief can be granted (Civ.R. 12(B)(6)), it must appear
beyond doubt from the complaint that the plaintiff can prove no set of facts entitling him
to recovery." O'Brien v. Univ. Community Tenants Union, 42 Ohio St. 2d 242 (1975),
syllabus. "Thus, a complaint for a writ of mandamus is not subject to dismissal under Civ.R.
12(B)(6), if the complaint alleges the existence of a legal duty by the respondent and the
lack of an adequate remedy at law for the relator with sufficient particularity to put the
respondent on notice of the substance of the claim(s) being asserted against it, and it
appears that the plaintiff might prove some set of facts entitling him to relief." Talwar v.
Sate Med. Bd., 156 Ohio App. 3d 485, 2004-Ohio-1301, ¶ 4 (10th Dist.).
IV. DISCUSSION
   A. First and Second Assignments of Error
       {¶ 7} At the outset, we note that Harris has sought relief under both mandamus
and declaratory judgment. Declaratory judgment is provided for under R.C. 2721.12 et seq.,
and, as such, it is a legal remedy. While Ohio statute does contain provisions for a remedy
in mandamus, that law, R.C. 2731.05, plainly provides the adequacy of a legal remedy (such
as declaratory judgment) is a bar to the writ of mandamus. R.C. 2731.05 ("The writ of
No. 16AP-895                                                                              4


mandamus must not be issued when there is plain and adequate remedy in the ordinary
course of the law.").
       {¶ 8} However, the Supreme Court of Ohio has held that there cannot be a per se
finding that the two actions are incompatible. State ex rel. Fenske v. McGovern, 11 Ohio
St.3d 129 (1984); State ex rel. Acres v. Ohio Dept. of Job & Family Servs., 123 Ohio St. 3d
54, 2009-Ohio-4176, ¶ 17.       Allegations based in declaratory judgment, for example,
encompass a statutory question and would provide a complete and adequate remedy, bar
mandamus. State ex rel. Viox Builders, Inc. v. Lancaster, 46 Ohio St. 3d 144, 145 (1989).
But where declaratory judgment would not be a complete remedy unless coupled with
mandatory injunction, the availability of declaratory judgment is not an appropriate basis
for denying a writ of mandamus to which a relator may be otherwise entitled. Fenske; State
ex rel. Manley v. Walsh, 142 Ohio St. 3d 384, 2014-Ohio-4563, ¶ 29. As a threshold matter,
we must determine if Harris's mandamus claim is barred by availability of complete relief
in declaratory judgment.
       {¶ 9} Because Harris's claims arise from his termination as an unclassified civil
service pharmacy operations manager, he cannot seek relief (including appeal of denial of
fall-back rights and/or an award of back pay) before the SPBR, since the SPBR only has
jurisdiction to hear appeals regarding classified employees. See R.C. 124.03; State ex rel.
Barley v. Ohio Depart. of Job & Family Servs., 132 Ohio St. 3d 505, 2012-Ohio-3329, ¶ 8.
And while mandamus is not available as a substitute for civil service appeals, State ex rel.
Weiss v. Indus. Comm., 65 Ohio St. 3d 470, 477 (1992), when no such appeal can be had,
mandamus may be appropriate.
              "It is well settled that 'if the allegations of a complaint for a writ
              of mandamus indicate that the real objects sought are a
              declaratory judgment and a prohibitory injunction, the
              complaint does not state a cause of action in mandamus.' " Id.
              at ¶11, quoting State ex rel. Grendell v. Davidson, 86 Ohio St. 3d
629, 634, 1999 Ohio 130, 716 N.E.2d 704. The Supreme Court
              of Ohio and the Ohio courts of appeals lack original jurisdiction
              over actions that, although styled in mandamus, actually seek
              a declaration of rights, status or other legal relations. [State ex
              rel. Ohio Civ. Serv. Employees Assn., AFSCME, Local 11, AFL-
              CIO v. State Emp. Relations Bd., 104 Ohio St. 3d 122, 2004-
              Ohio-6363, ("OCSEA"),] ¶11. Nevertheless, " 'where
              declaratory judgment would not be a complete remedy unless
              coupled with ancillary relief in the nature of mandatory
No. 16AP-895                                                                                   5


              injunction, the availability of declaratory injunction is not an
              appropriate basis to deny a writ to which the relator is
              otherwise entitled.' " State ex rel. Dayton Fraternal Order of
              Police Lodge No. 44 v. State Emp. Relations Bd. (1986), 22
Ohio St. 3d 1, 8, 22 Ohio B. 1, 488 N.E.2d 181 , quoting State ex
              rel. Fenske v. McGovern (1984), 11 Ohio St. 3d 129, 11 Ohio B.
426, 464 N.E.2d 525 , paragraph two of the syllabus. A
              declaratory judgment that merely announces the existence of a
              duty has generally not been deemed as adequate as a writ of
              mandamus that compels performance. OCSEA at ¶ 16, citing 1
              Antieau, The Practice of Extraordinary Remedies (1987) 300,
              Section 2.06.

State ex rel. Kingsley v. State Emp. Relations Bd., 10th Dist. No. 09AP-1085, 2011-Ohio-
428, ¶ 7.
       {¶ 10} In order for a writ of mandamus to issue, the relator must demonstrate
(1) that relator has a clear legal right to the relief prayed for, (2) that respondents are under
a clear legal duty to perform the acts requested, and (3) that relator has no plain and
adequate remedy in the ordinary course of law. State ex rel. Berger v. McMonagle, 6 Ohio
St.3d 28 (1983). "[A] writ of mandamus can only be issued to require a public official to
perform that duty which is required of an office, trust, or station." May v. State, 10th Dist.
No. 87AP-1193 (Mar. 24, 1988).
       {¶ 11} Harris's first two assignments of error relate to mandamus.               Because
mandamus requires a determination that the relator has no plain and adequate remedy in
the ordinary course of the law, we look first to whether declaratory judgment supplies such
a plain and adequate remedy, negating the need for mandamus. In reliance on Kingsley,
we find, even though Harris asserts the need for declaratory judgment on some of his issues,
on the issues raised in mandamus Harris has no plain and adequate remedy in the ordinary
course of the law, and these issues must be determined in mandamus by a court of
competent jurisdiction. R.C. 2731.16 sets forth the explicit power of the court in issuing a
writ of mandamus "to carry its order and judgment into execution, or to punish any officer
named therein for contempt or disobedience of its orders or writs" and that other sections
of the mandamus statute do not limit these powers. We also note that pursuant to R.C.
2731.11, Harris may recover damages against the State in a mandamus action, but the State
has waived immunity from such damages only through statutory enactment of the Ohio
Court of Claims, which has no original jurisdiction in mandamus. R.C. 2743.02. "[T]he
No. 16AP-895                                                                                  6


Court of Claims has no authority to allow writs of mandamus [because] [t]hese are
extraordinary writs, and are not encompassed within the grant of 'full equity powers' to the
Court of Claims as found in R.C. 2743.03(A)." State ex rel. Mahoning Cty. Community
Corrs. Assoc. v. Shoemaker, 12 Ohio App. 3d 36, 37 (10th Dist.1983), citing R.C. 2731.02,
and Brockman v. Ohio Dept. of Public Welfare, 7 Ohio App. 3d 239 (10th Dist.1982); Rosso
v. Dept. of Adm. Serv., 4 Ohio App. 3d 312 (10th Dist.1982). See also Dancy v. Molitoris,
10th Dist. No. 09AP-749, 2010-Ohio-1382, ¶ 5, citing Mahoning. The upshot of this is that
if Harris were to prove he is entitled to mandamus and damages for the circumstances that
led him to bring the action, his financial recourse is against the State, and he would be
required to seek his damages in a separate action in the Court of Claims.
       {¶ 12} But Harris must begin by proving two elements of mandamus as asserted in
his first two assignments of error—that is, whether he had a clear legal right and whether
the State had a clear legal duty. Harris argues first that the trial court erred when it held he
had no clear legal right to his previously held classified civil service position of pharmacy
supervisor. In his second assignment of error, Harris argues that the trial court erred
because it held ODVS/OVH had no clear legal duty to provide him with his fall-back rights
pursuant to R.C. 124.11. Since these are both prerequisites for a writ of mandamus to issue,
we address them together.
       {¶ 13} Ohio's civil service scheme is embedded in the Ohio Constitution and is
enacted in R.C. Chapter 124. Civil service employees are divided into classified and
unclassified positions and the distinction is significant. R.C. 124.11. A classified employee
can be removed only for good cause and only after the procedures set forth in R.C. 124.34
have been followed. Yarosh v. Becane, 63 Ohio St. 2d 5, 9 (1980). However, unclassified
public employees may be terminated from their employment without cause and are not
afforded the procedural safeguards in R.C. 124.34. Barr v. Harrison Cty. Common Pleas
Court, 10th Dist. No. 05AP-760, 2006-Ohio-1348, ¶ 9; Eudela v. Ohio Dept. of Mental
Health & Mental Retardation, 30 Ohio App. 3d 113, 114 (10th Dist.1986). Pursuant to R.C.
124.03, the SPBR has jurisdiction to hear appeals relating to job terminations filed by
classified public employees.
       {¶ 14} Harris argues he had a constitutionally protected property interest in his
classified employment and was entitled to fall-back rights and due process protections
No. 16AP-895                                                                           7


under R.C. 124.11(D) and the Ohio Constitution, Article II, Section 34, and Article XV,
Section 10. Harris argues that the trial court abused its discretion in deciding his case
because the decision was unreasonable and arbitrary.
      {¶ 15} Former R.C. 124.11(D) provided, in pertinent part:

             (1) This division does not apply to persons in the unclassified
             service who have the right to resume positions in the classified
             service under sections 4121.121, 5119.18, 5120.38, 5120.381,
             5120.382, 5123.08, 5139.02, and 5501.19 of the Revised Code
             or to cities, counties, or political subdivisions of the state.

             (2) A person who holds a position in the classified service of
             the state and who is appointed to a position in the unclassified
             service shall retain the right to resume the position and status
             held by the person in the classified service immediately prior
             to the person's appointment to the position in the unclassified
             service, regardless of the number of positions the person held
             in the unclassified service. An employee's right to resume a
             position in the classified service may only be exercised when
             an appointing authority demotes the employee to a pay range
             lower than the employee's current pay range or revokes the
             employee's appointment to the unclassified service and:

             (a) That person held a certified position prior to July 1, 2007,
             in the classified service within the appointing authority's
             agency; or

             (b) That person held a permanent position on or after July 1,
             2007, in the classified service within the appointing
             authority's agency.

             (3) An employee forfeits the right to resume a position in the
             classified service when:

             (a) The employee is removed from the position in the
             unclassified service due to incompetence, inefficiency,
             dishonesty, drunkenness, immoral conduct, insubordination,
             discourteous treatment of the public, neglect of duty, violation
             of this chapter or the rules of the director of administrative
             services, any other failure of good behavior, any other acts of
             misfeasance, malfeasance, or nonfeasance in office, or
             conviction of a felony; or

             (b) Upon transfer to a different agency.
No. 16AP-895                                                                                 8


                   (4) Reinstatement to a position in the classified service shall
                   be to a position substantially equal to that position in the
                   classified service held previously, as certified by the director
                   of administrative services. If the position the person
                   previously held in the classified service has been placed in the
                   unclassified service or is otherwise unavailable, the person
                   shall be appointed to a position in the classified service within
                   the appointing authority's agency that the director of
                   administrative services certifies is comparable in
                   compensation to the position the person previously held in the
                   classified service. Service in the position in the unclassified
                   service shall be counted as service in the position in the
                   classified service held by the person immediately prior to the
                   person's appointment to the position in the unclassified
                   service. When a person is reinstated to a position in the
                   classified service as provided in this division, the person is
                   entitled to all rights, status, and benefits accruing to the
                   position in the classified service during the person's time of
                   service in the position in the unclassified service.1

           {¶ 16} Based on this former statute and because ODVS/OVH separated him from
his unclassified civil service position after he previously served in a classified position,
Harris asserts "fall-back" rights to a previously held classified civil service position under
former R.C. 124.11(D)(2). Harris relies on State ex rel. Asti v. Ohio Dept. of Youth Servs.,
107 Ohio St. 3d 262, 2005-Ohio-6432, for the proposition that in order to assert his
statutorily created fall-back rights, he need only demonstrate that he previously held
employment in the classified civil service, and he was subsequently displaced from an
unclassified position.          However, we have previously recognized that R.C. 124.11 was
amended after Asti was decided such that the amended statutory language indicates when
a right under the statute arises. State ex rel. Haller v. Ohio Dept. of Pub. Safety, 10th Dist.
No. 13AP-975, 2015-Ohio-3778, ¶ 5. Accordingly, Asti is not controlling in this case.
           {¶ 17} ODVS/OVH argue that Harris is not entitled to fall-back rights because he
was fired for cause and, by operation of R.C. 124.11(D)(3), forfeited any rights to fall back
he may have held. They argue that as a result he cannot demonstrate a clear legal right to
his previously held classified position. ODVS/OVH similarly argue they had no clear legal




1   R.C. 124.11, effective Sept. 29, 2013.
No. 16AP-895                                                                                9


duty to place him in the classified civil service, and, therefore, mandamus was properly
denied by the trial court.
       {¶ 18} The trial court applied R.C. 124.11 and held that Harris's situation was
governed by this law. Under R.C. 124.11, an unclassified employee whose employment is
revoked has the right to fall back to a previously held classified position when (1) the
previously held classified position was within the same agency that revoked the employee's
unclassified employment, (2) the employee has not transferred to another agency since the
time he last worked in the classified position, and (3) the appointing authority never
indicated that the revocation was for "just cause." The trial court found, since Harris's
employment was revoked for "just cause," he did not have a clear legal right to demand that
his employer return him to his previously held classified position, and the employer did not
have a clear legal duty to place Harris in that position.
       {¶ 19} Whether Harris has a clear legal right to fall back to his classified position
rests on whether he was revoked for just cause. Under R.C. 124.11(D)(3)(a), an employee
forfeits the right to resume a position in the classified service when the employee is removed
from the position in the unclassified service due to incompetence, inefficiency, dishonesty,
drunkenness, immoral conduct, insubordination, discourteous treatment of the public,
neglect of duty, violation of this chapter or the rules of the director of administrative
services, any other failure of good behavior, any other acts of misfeasance, malfeasance, or
nonfeasance in office, or conviction of a felony. In this case, Harris was removed for the
following reasons: "incompetency, inefficiency, dishonest, drunkenness, immoral conduct,
insubordination, discourteous treatment of the public, neglect of duty, violation of any
policy or work rule of the officer's or employee's appointing authority, violation of this
chapter or the rules of the director of administrative services or the commission, any other
failure of good behavior, or any other acts of misfeasance, malfeasance or nonfeasance in
office." (Compl. at ¶ 15.)
       {¶ 20} "It is fundamental that where rights are created by statutes such rights can
vest only when all the statutory conditions have been met. It is then, and only then, that a
vested right accrues." State ex rel. Frye v. Bachrach, 175 Ohio St. 419, 423 (1964). Because
he does not have the benefit of review by the SPBR of whether he was wrongly terminated
No. 16AP-895                                                                              10


for cause, Harris has sought review by the courts to test the efficacy of his termination for
cause through declaratory judgment, addressing it in his third assignment of error.
       {¶ 21} At this juncture, Harris has not shown he had a clear legal right to fall back
to his previous, classified position and he has not shown ODVS/OVH had a clear legal duty
to provide to him that opportunity. At this juncture, Harris has not developed or sustained
arguments necessary for us to find as a matter of law that the trial court erred when it
denied him a writ of mandamus. Accordingly, we decline to address Harris's first and
second assignments of error unless and until he can successfully prove that he was not
rightfully terminated from his unclassified position for cause.
   B. Third Assignment of Error
       {¶ 22} In his third assignment of error, Harris contends that the trial court erred
when it held he had no right to relief under R.C. 2721.03 through 2721.05 as to a declaration
of his rights under R.C. 124.11(D); that is, was he rightfully terminated for cause from his
unclassified position and thereby not entitled to fall back to a classified position?
ODVS/OVH argue that Harris is not entitled to challenge the reason for revoking his
unclassified appointment.
       {¶ 23} For a trial court to grant relief in declaratory judgment, a plaintiff must
demonstrate that (1) a real controversy exists between the parties, (2) the controversy is
justiciable in character, and (3) speedy relief is necessary to preserve the rights of the
parties. Burger Brewing Co. v. Liquor Control Comm., 34 Ohio St. 2d 93, 97 (1973).
" 'There are only two reasons for dismissing a complaint for declaratory judgment before
the court addresses the merits of the case: (1) there is neither a justiciable issue nor an
actual controversy between the parties requiring speedy relief to preserve rights which may
be lost or impaired; or (2) in accordance with R.C. 2721.07, the declaratory judgment will
not terminate the uncertainty or controversy.' " Hill v. Croft, 10th Dist. No. 05AP-424,
2005-Ohio-6885, ¶ 12, quoting Halley v. Ohio Co., 107 Ohio App. 3d 518, 534 (8th
Dist.1995).
       {¶ 24} The Supreme Court of Ohio clarified the appellate standard of review of a trial
court's dismissal of a declaratory judgment action. Ordinarily, an appellate court reviews
dismissals under Civ.R. 12(B)(6) de novo. See Fugett v. Ghee, 10th Dist. No. 02AP-618,
2003-Ohio-1510, ¶ 11. But the "[d]ismissal of a declaratory judgment action is reviewed
under an abuse-of-discretion standard." Mid-Am. Fire & Cas. Co. v. Heasley, 113 Ohio
No. 16AP-895                                                                                   11


St.3d 133, 2007-Ohio-1248, paragraph two of the syllabus, following Bilyeu v. Motorists
Mut. Ins. Co., 36 Ohio St. 2d 35, 37 (1973). In the longstanding case of Heasley, the trial
court granted a Civ.R. 12(B)(6) motion to dismiss the plaintiff-insurance company's action
for a declaration that it owed no uninsured/underinsured motorist coverage to Heasley,
because no actual, justiciable controversy existed between the parties. We affirmed. Noting
a conflict between appellate districts on the appropriate standard of appellate review from
a trial court's dismissal of a declaratory judgment action, the Supreme Court rejected the
insurance company's argument for de novo review and "reaffirm[ed] that declaratory
judgment actions are to be reviewed under an abuse-of-discretion standard." Heasley at
¶ 14.
        {¶ 25} Accordingly, we review the trial court's dismissal of Harris's claim for
declaratory relief based on whether we find the trial court abused its discretion in reaching
its decision. An abuse of discretion connotes more than an error of law or judgment; it
implies that the court's action was unreasonable, arbitrary, or unconscionable. Blakemore
v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).
        {¶ 26} Harris pled that he suffered an adverse employment action in that his
employment was terminated, and as a consequence, he sustained economic loss due to
ODVS/OVH's violation of a state statute affording him protection from loss of employment
through fall-back rights to a former classified position. As we noted in reviewing his first
and second assignments of error, Harris has no administrative remedy, such as review by
the SPBR.
        {¶ 27} Due process requires that Harris be afforded the opportunity to challenge the
reasons for his removal from his position for cause, since this revocation for "cause" is the
basis for his forfeiture of what would otherwise be his right to fall back to his former,
classified position. For Harris, it is only in the judicial forum that he can adjudicate his fall-
back rights.
        {¶ 28} "A 'controversy' exists for purposes of a declaratory judgment when there is
a genuine dispute between parties having adverse legal interests of sufficient immediacy
and reality to warrant the issuance of a declaratory judgment." Wagner v. Cleveland, 62
Ohio App. 3d 8, 13 (8th Dist.1988). Harris has presented a real controversy that is
justiciable.
No. 16AP-895                                                                                   12


       {¶ 29} ODVS/OVH argue that speedy relief, required for a declaratory judgment, is
not necessary to preserve the rights of the parties. ODVS/OVH contend that speedy relief
requires a showing of a threat "of sufficient immediacy and reality" to warrant intervention
by the court. Reinbolt v. Natl. Fire Ins. Co. of Hartford, 158 Ohio App. 3d 453, 2004-Ohio-
4845, ¶ 14 (6th Dist.), citing Wagner at 13. ODVS/OVH further contend that since the
events took place years ago, any rights Harris had have now expired.
       {¶ 30} ODVS/OVH's argument is that, since this litigation to enforce Harris's rights
has taken years, Harris's rights have expired.          We reject this argument as woefully
inadequate and wholly invalid. Were we to do otherwise, litigation "foot dragging," whether
aided by a court's overcrowded docket or dilatory actions on the part of any party or court
in the process, would be an acceptable excuse for the denial of due process.
       {¶ 31} While declaratory relief is subject to the discretion of the trial court, Bilyeu at
syllabus; Arbor Health Care Co. v. Jackson, 39 Ohio App. 3d 183, 185 (10th Dist.1987), the
trial court must declare the rights of the parties when the complaint sets forth a viable claim
for declaratory relief. Fioresi v. State Farm Mut. Auto Ins. Co., 26 Ohio App. 3d 203 (1st
Dist.1985). The trial court's discretion to refuse to entertain an action for declaratory
judgment must be predicated on a plaintiff's failure to state a claim upon which declaratory
relief may be granted; once the trial court determines that a complaint states a viable claim
for declaratory relief, it has discretion only to grant or deny the relief plaintiff seeks when
it declares the rights of the parties.
       {¶ 32} Here, Harris asserted that he suffered an adverse employment action in that
his employment was terminated, and he suffered a consequent economic loss that resulted
from ODVS/OVH's violation of a state statute affording him protection from loss of
employment by restoration to a former classified position. Harris has presented a real
controversy that is justiciable; speedy relief is necessary to preserve the rights of the parties.
The trial court abused its discretion in granting ODVS/OVH's Civ.R. 12(B)(6) motion to
dismiss Harris's cause of action in declaratory judgment. The trial court should have
determined the legal question that SPBR could not determine—whether Harris was
terminated for cause and thereby forfeited his fall-back rights. Harris's third assignment
of error is sustained and we reverse the trial court.
No. 16AP-895                                                                           13


V. CONCLUSION
       {¶ 33} For the foregoing reasons, we decline to address Harris's first and second
assignments of error as premature, the third assignment of error is sustained, and the
judgment of the Franklin County Court of Common Pleas is reversed. This cause is
remanded to the trial court to give full consideration to and determine whether Harris was
terminated for cause and thereby forfeited his fall-back rights to return to his former
classified position.
                                                                   Judgment reversed;
                                                       cause remanded with instructions.

                                     TYACK, J., concurs.
                                    SADLER, J., dissents.

SADLER, J., dissenting.
       {¶ 34} Because I find that Harris's complaint fails to state a claim for relief in
mandamus, I would affirm the judgment of the common pleas court. Because the majority
does not, I respectfully dissent.
       {¶ 35} In support of its motion to dismiss in the trial court, the Ohio Veterans'
Homes ("OVH") argued that Harris's "currently pending SPBR appeal constitutes an
adequate remedy at law until he exhausts his administrative remedies." (Trial Ct. Decision
at 6.) I agree.
       {¶ 36} "The exhaustion of administrative remedies doctrine requires a person to
exhaust available statutory administrative remedies before seeking redress from the
judicial system." Johnson v. Ferguson-Ramos, 10th Dist. No. 04AP-1180, 2005-Ohio-
3280, ¶ 28, citing Basic Distrib. Corp. v. Ohio Dept. of Taxation, 94 Ohio St. 3d 287, 290
(2002). "[I]t is well-established that the failure to pursue an administrative remedy bars
mandamus relief." State ex rel. Buckley v. Indus. Comm., 10th Dist. No. 02AP-498, 2003-
Ohio-667, ¶ 3, aff'd, 100 Ohio St. 3d 68, 2003-Ohio-5072. Similarly, a complaint in
mandamus fails to state a claim on which relief may be granted and is subject to dismissal
where the complaint shows relator has an adequate remedy at law. State ex rel. Williams
v. Bessey, 10th Dist. No. 08AP-158, 2009-Ohio-5852, aff'd, 125 Ohio St. 3d 447, 2010-Ohio-
2113; State ex rel. Brown v. Dana, 66 Ohio App. 3d 709 (10th Dist.1990).
No. 16AP-895                                                                                                    14


        {¶ 37} As the majority decision correctly observes, Harris alleged in his State
Personnel Board of Review ("SPBR") appeal that OVH removed him from his position in
retaliation for his activities as a "whistleblower." (Second Am. Compl. in Mandamus at
Appx. A.)2 Harris further alleged that his removal was the result of an "investigation."
(Second Am. Compl. at Appx. A.)
        {¶ 38} R.C. 124.341 provides, in relevant part, as follows:
                 (A) If an employee in the classified or unclassified civil service
                 becomes aware in the course of employment of a violation of
                 state or federal statutes, rules, or regulations or the misuse of
                 public resources, and the employee’s supervisor or appointing
                 authority has authority to correct the violation or misuse, the
                 employee may file a written report identifying the violation or
                 misuse with the supervisor or appointing authority. * * *

                 If the employee reasonably believes * * * the violation or misuse
                 is also a violation of Chapter 102., section 2921.42, or section
                 2921.43 of the Revised Code, the employee may report it to the
                 appropriate ethics commission.

                 ***

                 (D) If an appointing authority takes any disciplinary or
                 retaliatory action against a classified or unclassified
                 employee as a result of the employee’s having filed a report or
                 complaint under division (A) of this section, the employee’s
                 sole and exclusive remedy, notwithstanding any other
                 provision of law, is to file an appeal with the state personnel
                 board of review within thirty days after receiving actual
                 notice of the appointing authority’s action. If the employee
                 files such an appeal, the board shall immediately notify the
                 employee’s appointing authority and shall hear the appeal.
                 The board may affirm or disaffirm the action of the
                 appointing authority or may issue any other order as is
                 appropriate. The order of the board is appealable in
                 accordance with Chapter 119. of the Revised Code.

(Emphasis added.)




2 "Material incorporated in a complaint may be considered part of the complaint for purposes of determining
a Civ.R. 12(B)(6) motion to dismiss." State ex rel. Crabtree v. Franklin Cty. Bd. of Health, 77 Ohio St. 3d 247
(1997), fn. 1, citing State ex rel. Edwards v. Toledo City School Dist. Bd. of Edn., 72 Ohio St. 3d 106, 109 (1995);
State ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St. 3d 565, 569 (1996), fn. 1.
No. 16AP-895                                                                           15


      {¶ 39} In Kulch v. Structural Fibers, Inc., 78 Ohio St. 3d 134 (1997), the Supreme
Court of Ohio noted the General Assembly "truly intended" R.C. 124.341 to be the "sole and
exclusive" remedy available to classified and unclassified employees who claim
whistleblower status. Id. at 158-59. The operative facts alleged in Harris's mandamus
complaint and the appendix thereto are as follows:
             The reason for my termination is the failure of my department
             to complete monthly Medication Regimen Reviews for
             residents of the Ohio Veterans Home, beginning in December
             2012, which I reported in January 2013. An investigation of
             this incident was conducted September through November
             2013, which reveals a long-term pattern of administrative
             neglect (intentional or otherwise), on the part of OVH
             Superintendent Rick Hatcher and Assistant Superintendent
             Jim Eckerle. This neglect I believe was retaliation for my
             contacting the Ohio Ethics Commission in April 2012
             concerning the conduct of OVH Superintendent Rick Hatcher.

             Superintendent Rick Hatcher resigned in January 2014. I
             believe his resignation was requested, in part, as a consequence
             of the above investigation. In addition, Kevin Whaley, the
             employee conducting the investigation and his supervisor,
             Buffy Andrews, have also both been terminated. I believe they
             were terminated in retaliation for conducting a comprehensive
             investigation that reveals all of the mitigating factors in the
             case, and the conduct of Rick Hatcher and Tim Eckerle.

             I was terminated by OVH Interim Superintendent Frederick
             Stratmann, a personal friend of Rick Hatcher. There was no
             consideration given to the mitigating circumstances that were
             revealed in the investigation. I believe that my termination was
             an act of retaliation, and intimidation of current OVH
             employees is an additional goal in this action.

(Second Am. Compl. at ¶ 17, Appx. A.)
      {¶ 40} Given Harris's narrative in support of his SPBR appeal, there can be no doubt
that Harris's appeal from OVH's removal order invokes SPBR jurisdiction under R.C.
124.341. Pursuant to R.C. 124.341, Harris's SPBR appeal is the sole and exclusive remedy
available to an unclassified employee, notwithstanding any other provision of law.
Accordingly, Harris's whistleblower appeal to SPBR represents Harris's sole and exclusive
remedy at law, notwithstanding Harris's fall-back rights under R.C. 124.11(D). In my view,
No. 16AP-895                                                                                                 16


Harris's complaint in this case fails to state a claim on which relief may be granted due to
the availability of a whistleblower claim under R.C. 124.341.3
        {¶ 41} R.C. 124.341 authorizes SPBR to hear and determine whistleblower claims
filed by unclassified employees. R.C. 124.341(D) permits SPBR to "affirm or disaffirm the
action of the appointing authority or may issue any other order as is appropriate." Because
SPBR has yet to consider the merits of Harris's R.C. 124.341 appeal, there has been no
determination regarding Harris's available remedies under the statute, if any. Ohio law
requires Harris to exhaust his available administrative remedies before commencing a
mandamus action, and Harris's complaint conclusively demonstrates that he did not do so.
        {¶ 42} The complaint alleges Harris moved SPBR to hear and determine his fall-
back rights but that SPBR "issued a stay until a judicial determination as to whether he was
entitled to * * * fall-back * * * rights to his former classified civil service position." (Second
Am. Compl. at ¶ 19.) In his complaint, Harris claims SPBR "has now adopted the position
that it does not have authority or jurisdiction under R.C. Chapter 124 to determine the
question of whether [he] has displacement rights under R.C. Sec. 124.11(D)." (Second Am.
Compl. at ¶ 27.) Accordingly, Harris concludes he had "exhausted his administrative
remedies, and has no other recourse." (Second Am. Compl. at ¶ 28.)
        {¶ 43} In State ex rel. Rennell v. Indus. Comm., 10th Dist. No. 07AP-67, 2007-Ohio-
4597, the state employee signed an agreement for early retirement pursuant to an incentive
plan, but he later decided that he did not intend to retire on the date planned. The state
employer responded a replacement was already being selected, and the employee could not
rescind the retirement agreement. The employee filed an appeal with the SPBR seeking
reinstatement to his position in the classified civil service, which was dismissed due to lack
of jurisdiction under R.C. 124.03(A). The employee did not appeal from that decision. The
employee subsequently filed a mandamus action in this court seeking reinstatement.
        {¶ 44} In support of his mandamus action, the employee argued an R.C. Chapter 119
administrative appeal from SPBR's dismissal order was not an adequate remedy because

3In order to establish a prima facie case under the analogous provisions of R.C. 4113.52, plaintiff must show
that "(1) he engaged in activity which would bring him under the protection of the statute; (2) he was subject
to an adverse employment action; and (3) there was a causal link between the protected activity and the
adverse employment action." Pohmer v. JPMorgan Chase Bank, N.A., 10th Dist. No. 14AP-429, 2015-Ohio-
1229, ¶ 52, citing Blackburn v. Am. Dental Ctrs., 10th Dist. No. 10AP-958, 2011-Ohio-5971, ¶ 8, citing Wright
v. Petroleum Helicopter, Inc., 8th Dist. No. 71168 (Sept. 18, 1997), citing Cooper v. N. Olmsted, 795 F.2d 1265,
1272 (6th Cir.1986).
No. 16AP-895                                                                              17


SPBR lacked jurisdiction of his claim. This court determined relator's contention regarding
SPBR's authority was irrelevant because "[t]he relevant issue is whether an adequate
remedy at law existed because [the relator] could have appealed the SPBR's [dismissal] to
the court of common pleas." Id. at ¶ 4. This court concluded because "R.C. 119.12 permitted
relator to appeal the SPBR's order to the common pleas court; * * * an adequate remedy
existed." Id. We reasoned the availability of an R.C. 119.12 appeal from SPBR's dismissal
order was dispositive of the issue whether an adequate remedy existed at law. Id.
       {¶ 45} In my view, the facts alleged in Harris's complaint require this court to apply
the rule of law in Rennell as a complete bar to Harris's mandamus claim. Harris timely
appealed to SPBR from OVH's removal order pursuant to R.C. 124.341. In the context of
that appeal, Harris also sought fall-back rights. R.C. 124.341(D) permits SPBR to "affirm
or disaffirm the action of the appointing authority or may issue any other order as is
appropriate." (Emphasis added.) R.C. 124.341(D) provides that any SPBR decision in an
employee's whistleblower appeal is "appealable in accordance with Chapter 119. of the
Revised Code." Pursuant to Rennell, the availability of an R.C. Chapter 119 appeal provides
an adequate remedy at law, even though SPBR has taken the position it does not have
jurisdiction to determine Harris's fall-back rights. As previously noted, because SPBR has
yet to consider the merits of Harris's R.C. 124.341 appeal, there has been no determination
regarding Harris's available remedies under the statute, if any.
       {¶ 46} Under the "well-established" law in Ohio, Harris's failure to exhaust his
administrative remedy bars mandamus relief. Buckley at ¶ 3. See also Johnson; Basic
Distrib. Corp. The fact Harris has apparently chosen to abandon his SPBR appeal during
the stay does not alter the fact that Harris had not exhausted his available administrative
remedies prior to initiating his mandamus action. Harris's failure to do so bars his
mandamus action. Rennell.
       {¶ 47} To date, no Ohio court has addressed the question whether an unclassified
employee seeking to enforce fall-back rights may challenge the employer's decision to
remove the employee for cause by filing a mandamus action in the common pleas court.
Because R.C. 124.341 vests SPBR with jurisdiction to determine Harris's whistleblower
appeal, which is Harris's sole and exclusive legal remedy under the facts alleged in the
complaint, and because R.C. 124.341 provides Harris with an R.C. 119.12 appeal from any
No. 16AP-895                                                                                            18


subsequent decision by SPBR, I see no justifiable reason to address the question in this
appeal.4
        {¶ 48} For the foregoing reasons, I would affirm the trial court decision denying the
writ of mandamus, albeit for a different reason than the trial court. Accordingly, I
respectfully dissent from the majority decision.




4I also find no support in Ohio law for the proposition that Harris may recover damages from OVH in the
Court of Claims based on "the circumstances that led him to bring the action." (Majority Decision at ¶ 11.)